NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            30-SEP-2020
                                            10:17 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


     U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR
          IN INTEREST TO BANK OF AMERICA NATIONAL
          ASSOCIATION, AS TRUSTEE, SUCCESSOR BY MERGER TO
          LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
          STRUCTURED ASSET INVESTMENT LOAN TRUST MORTGAGE
          PASS-THROUGH CERTIFICATES, SERIES 2004-11,
          Plaintiff-Appellee, v. ARTHUR EMIL GALANG;
          NORIVIC V. GALANG; NORMA PASCUAL RODIL;
          Defendants- Appellants, and LASALLE BANK NATIONAL
          ASSOCIATION AS TRUSTEE FOR LEHMAN BROTHERS-
          STRUCTURED ASSET INVESTMENT LOAN TRUST SALE
          2004-11; JOHN DOES 1-50; JANE DOES 1-50; DOE
          PARTNERSHIPS 1-50, DOE CORPORATIONS 1-50; DOE
          ENTITIES 1-50, AND DOE GOVERNMENTAL UNITS 1-50,
          Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC151001045)


                      ORDER DISMISSING APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon review of the record, it appears that:
           (1) On March 20, 2020, self-represented Defendants-
Appellants Arthur Emil Galang, Norivic V. Galang, and Norma
Pascual Rodil filed the notice of appeal electronically through
Arthur Emil Galang, a registered Judiciary Electronic Filing
System (JEFS) User.   But Norivic V. Galang and Norma Pascual
Rodil are not registered JEFS Users and the notice of appeal does
not contain their handwritten signatures, consistent with Hawai#i
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Electronic Filing & Service Rules Rule 5.3.           Thus, the notice of
appeal is invalid as to Norivic V. Galang and Norma Pascual
Rodil;
            (2) The opening brief was due on a clerk's extension on
or before July 15, 2020;
            (3) Arthur Emil Galang failed to file the opening brief
or request a second extension of time;
            (4) On July 22, 2020, the appellate clerk notified
Arthur Emil Galang that the time for filing the opening brief had
expired, the matter would be called to the court's attention on
August 3, 2020, for appropriate action, which could include
dismissal of the appeal, under Hawai#i Rules of Appellate
Procedure Rule 30, and Arthur Emil Galang could request relief
from default by motion; and
            (5) Arthur Emil Galang took no further action in this
appeal.
            Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.1
            DATED:   Honolulu, Hawai#i, September 30, 2020.

                                          /s/ Derrick H.M. Chan
                                          Presiding Judge

                                          /s/ Keith K. Hiraoka
                                          Associate Judge

                                          /s/ Clyde J. Wadsworth
                                          Associate Judge




      1
         Even if the notice of appeal was valid as to Norivic V. Galang and
Norma Pascual Rodil, we note they also failed to file the opening brief, the
appellate clerk notified them about the default on July 22, 2020, and they
also failed to take any further action in the appeal. Thus, dismissal of
their appeal, if valid, would also be warranted for failure to file the
opening brief.

                                      2